By the Court

FlaNdbau, J.
The points in this case depend upon the validity of the act of the Legislature of February 14, 1862, entitled “An act suspending the privilege of all persens aiding the rebellion against the United States of prosecuting and defending actions and judicial proceedings in this State.” We have had occasion to pass upon this act in the case of Davis vs. Pierse, 7 Minn. p. 13, and there declared it void, as being in conflict with both the' Constitutions *118of the United S.ates and this State. It is unnecessary to re peat the reasons there given.
The order is reversed.